IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 98-30833
                           Summary Calendar



DOUGLAS R. CYREX ET AL.,
                                          Plaintiffs,

DENICE M. CYREX, on behalf of
Aaron Cyrex,
                                          Plaintiff-Appellant,

versus

ASCENSION PARISH SCHOOL BOARD;
STATE OF LOUISIANA, Department of Education;
RAYMOND ARVESON, Superintendent, DR.;
LEON L. BORNE, DR.,
                                        Defendants-Appellees.

                       * * * * * * * * * *

DOUGLAS R. CYREX, Etc. ET AL.,
                                          Plaintiffs,

DENICE M. CYREX,
                                          Plaintiff-Appellant,

versus

ASCENSION PARISH SCHOOL BOARD,
                                          Defendant-Appellee.

                       * * * * * * * * * *

DOUGLAS R. CYREX ET AL.,
                                          Plaintiffs,

DENICE M. CYREX,
                                          Plaintiff-Appellant,

versus

ASCENSION PARISH SCHOOL BOARD;
STATE OF LOUISIANA, State of Louisiana
through the Department of Education,
                                          Defendants-Appellees.
                             No. 98-30833
                                  -2-

                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Middle District of Louisiana
              USDC Nos. 95-CV-603, 95-CV-852, 95-CV-1848
                          - - - - - - - - - -

                            June 25, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Denice M. Cyrex, on behalf of Aaron Cyrex, appeals the

district court’s grant of summary judgment for the Ascension

Parish School Board and the State of Louisiana, Department of

Education.

     Cyrex argues that the district court improperly applied the

Individuals with Disabilities Education Act (IDEA), 20 U.S.C.

§1400 et seq., as it existed prior to the enactment by Congress

of the IDEA Amendments Act of 1997, Pub. L. No. 105-07, 111 Stat.

37 (June 4, 1997).

     We have reviewed the record and briefs filed by the parties.

We have found no material facts in dispute and agree with the

district court’s application of the law.    See Cefalu v. E. Baton

Rouge Parish Sch. Bd., 117 F.3d 2312 (5th Cir. 1997).

AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.